AO 91 (RY. 11/11) Criminal Complaint FILED

, UNITED STATES DISTRICT COURT MAY 13 2019
for the
Southern District of Texas

Case 1:19-mj-00563 Pocunent A d on 05/13/19 in TXSD agama ae cistrict Court

 

David J. Bradley, Clerk of Court

 

United States of America )
Vv. Case No. Ee [4 A(y5-
Leonardo AGUIRRE-GARZA
Defendant(s) )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/12/2019 in the county of Cameron in the Southern District of Texas, the defendant(s) violated:

Code Section Offense Description
Title 18 USC 1956(h), and Title 31 USC 5332 Conspiracy/ Laundering of Monetary instruments in violation of Title
18, USC 1956 (h) and Bulk Cash Smuggling into or out of the United
States in violation of Title 31, USC 5332

This criminal complaint is based on these facts:

On May 12, 2019, Cameron County Sheriff's Office (CCSO) conducted a traffic stop on a 2007 Silver Jeep Commander for a
traffic violation. The vehicle, bearing a temporary “in transit” auction tag was being driven and solely occupied by an individual
identified as Leonardo GARZA Aguirre. After an initial encounter and nervous demeanor CCSO Deputies obtained verbal and
written consent to search the vehicle. A subsequent search and K9 alert, revealed a total of thirty five (35) individual vacuum
sealed bundles of bulk cash (U.S currency more than $10,000 USD) concealed within a spare tire attached underneath the
vehicle.

On the listed date Leonardo GARZA Aguirre, post Miranda, admitted to knowingly and willingly conspiring with persons known
and unknown to facilitate the transportation of monetary instruments, which he believed was derived from illegal activity.

GARZA Aguirre admitted transporting the monetary instruments from Greensboro, North Carolina to Brownsville, Texas for its
subsequent smuggling into Mexico.

[_] Continued on the attached sheet. ZZ. 4S,

maint: ‘s Signature

Jason a Special Agent

 

Printed name.and title

Sworn to before me and signed in my presence.

S-/3- 2019

Date

 

Brownsville, Texas Ignacio Torteya III __U.S. Magistrate Judge
City and State Printed name and title
